Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1, 8, and 13 the Applicant’s Amendments and Arguments (See Amendments and Remarks, pages 2-14, dated 5/20/2022) filed along with a Request for Continued Examination were persuasive and overcome the 35 U.S.C. 112(b) rejections. 
Independent Claim 1 recites limitations that include a warehousing system, comprising:
a robot and 
a control terminal;
the control terminal being configured to send a first control instruction to the robot according to a current task, and
the first control instruction comprises material fetching information and first destination information; and
the robot being configured to execute a material fetching operation according to the material fetching information, and
transport a fetched-out first material to a first destination according to the first destination information;
wherein the first destination comprises a conveyor line corresponding to a workstation,
the robot is specifically configured to dock with the conveyor line at an inlet to the conveyor line to transport the first material to the conveyor line, and
the workstation is provided with a console for performing processing on the first material on the conveyor line;
wherein the conveyor line comprises a plurality of conveyor line outlets,
the control terminal is specifically configured to determine a first target outlet from the plurality of conveyor line outlets,
the control terminal is further configured to control the robot to move to the first target outlet to fetch out a second material which has been processed on the conveyor line;
wherein the conveyor line comprises at least one inlet; and
wherein, when the at least one inlet is a single conveyor line inlet,
the first target outlet is an outlet farthest from the single conveyor line inlet and not currently parked with robots; and,
when the at least one inlet is a plurality of conveyor line inlets,
the first target outlet is an outlet farthest from a nearest conveyor line inlet and not currently parked with any robots, the nearest conveyor line inlet being an inlet nearest from the console in the plurality of conveyor line inlets.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 8 recites limitations that include a material handling method, applied to a control terminal, wherein the method comprises:
acquiring a current task;
sending a first control instruction to a robot according to the current task,
wherein the first control instruction comprises material fetching information and first destination information, the first control instruction is used to instruct the robot to perform a material fetching operation according to the material fetching information, and
transport a fetched-out first material to a first destination according to the first destination information;
wherein the first destination comprises a conveyor line corresponding to a workstation,
the first control instruction is specifically used to instruct the robot to dock with the conveyor line at an inlet to the conveyor line to transport the first material to the conveyor line, 
the workstation is provided with a console for perform processing on the first material on the conveyor line;
determining a first target outlet from the plurality of conveyor line outlets; and
controlling the robot to move to the first target outlet of the conveyor line to fetch out a second material which has been processed on the conveyor line,
wherein the conveyor line comprises at least one inlet, when the at least one inlet to the conveyor line is a single conveyor line inlet,
the first target outlet is an outlet farthest from the single conveyor line inlet and not currently parked with any robots; and
when the at least one inlet to the conveyor line is a plurality of conveyor line inlets,
the first target outlet is an outlet farthest from a nearest conveyor line inlet and not currently parked with any robots, the nearest conveyor line inlet being an inlet nearest from the console in the plurality of conveyor line inlets.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 13 recites limitations that include a material handling method, applied to a robot, wherein the method comprises:
receiving a first control instruction sent by a control terminal according to a current task,
wherein the first control instruction comprises material fetching information and first destination information; and
performing a material fetching operation according to the material fetching information, and
transporting a fetched-out first material to a first destination according to the first destination information, wherein the first destination comprises a conveyor line corresponding to a workstation;
after transporting the material to the first destination, docking with the conveyor line at an inlet to the conveyor line to transport the first material to the conveyor line, 
wherein the workstation is provided with a console for processing a second material on the conveyor line;
wherein the conveyor line comprises a plurality of conveyor line outlets,
moving to a first target outlet in the plurality of conveyor line outlets under a control of the control terminal to fetch out a second material which has been processed on the conveyor line;
wherein the conveyor line comprises at least one inlet, when the at least one inlet to the conveyor line is a single conveyor line inlet,
the first target outlet is an outlet farthest from the single conveyor line inlet and not currently parked with any robots; and
when the at least one inlet to the conveyor line is a plurality of conveyor line inlets,
the first target outlet is an outlet farthest from a nearest conveyor line inlet and not currently parked with any robots, the nearest conveyor line inlet being nearest from the console in the plurality of conveyor line inlets.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 18 recites limitations that include a control terminal comprising:
at least one processor; and
a memory connected in a communicational way to the at least one processor;
wherein the memory has instructions that can be executed by the at least one processor stored thereon, and
the instructions are executed by the at least one processor to cause the control terminal to acquire a current task;  
send a first control instruction to a robot according to the current task,
wherein the first control instruction comprises material fetching information and first destination information,
the first control instruction is used to instruct the robot to perform a material fetching operation according to the material fetching information,
and transport a fetched- out first material to a first destination according to the first destination information,
wherein the first destination comprises a conveyor line corresponding to a workstation,
the first control instruction is specifically used to instruct the robot to dock with the conveyor line at an inlet to the conveyor line to transport the first material to the conveyor line,
the workstation is provided with a console for perform processing on the first material on the conveyor line,
and the conveyor line comprises a plurality of conveyor line outlets;
determine a first target outlet from the plurality of conveyor line outlets; and
control the robot to move to the first target outlet of the conveyor line to fetch out a second material which has been processed on the conveyor line,
wherein the conveyor line comprises at least one inlet, when the at least one inlet to the conveyor line is a single conveyor line inlet, the first target outlet is an outlet farthest from the single conveyor line inlet and not currently parked with any robots; and,
when the at least one inlet to the conveyor line is a plurality of conveyor line inlets, the first target outlet is an outlet farthest from a nearest conveyor line inlet and not currently parked with any robots, the nearest conveyor line inlet being an inlet nearest from the console in the plurality of conveyor line inlets.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 19 recites limitations that include a robot comprising:
at least one processor; and
a memory connected in a communicational way to the at least one processor;
wherein the memory has instructions that can be executed by the at least one processor stored thereon, and
the instructions are executed by the at least one processor to cause the robot to:
receive a first control instruction sent by a control terminal according to a current task,
wherein the first control instruction comprises material fetching information and first destination information; and
perform a material fetching operation according to the material fetching information, and
transport a fetched-out first material to a first destination according to the first destination information,
wherein the first destination comprises a conveyor line corresponding to a workstation;
after transporting the material to the first destination, dock with the conveyor line to transport the first material to the conveyor line,
wherein the workstation is provided with a console for processing a second material on the conveyor line,
wherein the conveyor line comprises a plurality of conveyor line outlets,
move to a first target outlet in the plurality of conveyor line outlets under a control of the control terminal to fetch out a second material which has been processed on the conveyor line;
wherein the conveyor line comprises at least one inlet, when the at least one inlet to the conveyor line is a single conveyor line inlet, the first target outlet is an outlet farthest from the single conveyor line inlet and not currently parked with any robots; and
when the at least one inlet to the conveyor line is a plurality of conveyor line inlets, the first target outlet is an outlet farthest from a nearest conveyor line inlet and not currently parked with any robots, the nearest conveyor line inlet being nearest from the console in the plurality of conveyor line inlets.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am and 4:00pm ET Monday through Thursday and 9:00am to 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                       May 24, 2022